UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 05-4454



UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee,

          versus


HENRY FRANKLIN STUCK,

                                                Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston. John T. Copenhaver, Jr.,
District Judge. (CR-04-184)


Submitted:   August 25, 2005                 Decided:   August 31, 2005


Before TRAXLER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Carl J. Roncaglione, Jr., Charleston, West Virginia, for Appellant.
Kasey Warner, United States Attorney, Susan M. Arnold, Assistant
United States Attorney, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Henry Franklin Stuck appeals from the fourteen-month

sentence imposed by the district court following his plea of guilty

to possession of a firearm by a prohibited person in violation of

18 U.S.C. §§ 922(g)(1) and 924(a)(2) (2000).               On appeal, he

contends that the court erred in considering relevant conduct in

determining his advisory sentencing range under the U.S. Sentencing

Guidelines Manual.     Finding no error, we affirm.

           Although    the    Sentencing     Guidelines   are    no     longer

mandatory, the Supreme Court has made clear that a sentencing court

must still “consult [the] Guidelines and take them into account

when sentencing.”      United States v. Booker, 125 S. Ct. 738, 767

(2005).    A district court should first determine the appropriate

sentencing range under the Guidelines, making all factual findings

appropriate for that determination.          See United States v. Hughes,

401 F.3d 540, 546 (4th Cir. 2005) (applying Booker on plain error

review).    The court should consider this sentencing range along

with the other factors described in 18 U.S.C. § 3553(a) (2000), and

then impose a sentence.       Id.   If that sentence falls outside the

Guidelines range, the court should explain its reasons for the

departure as required by 18 U.S.C. § 3553(c)(2) (2000).               Id.   The

sentence must be “within the statutorily prescribed range and . . .

reasonable.”     Id.   at    546-47.    We   have   reviewed    the    record,

including the Sentencing Guidelines recommendation and Stuck’s


                                    - 2 -
criminal history, and we cannot conclude that the district court’s

imposition of sentence was unreasonable.

          Accordingly, we affirm Stuck’s sentence.     We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                          AFFIRMED




                              - 3 -